Citation Nr: 1820242	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-33 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to March 2000 and July 2002 to October 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a January 2018 hearing in front of the undersigned and a transcript is of record.  


FINDING OF FACT

The Veteran's sleep apnea is etiologically related to service. 


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran essentially asserts that sleep apnea onset during service and has continued since.  

In support of his claim, the Veteran's wife and former roommate submitted January 2018 statements attesting to the Veteran's daytime tiredness and snoring during service.  Notably, increased symptoms were observed by the Veteran's wife toward the end of his service.  

Service records establish the existence of an in-service injury.  In August 2011 treatment records, the Veteran reported sleep trouble and daytime tiredness.  The Veteran reported waking up gasping for air and increased snoring over the prior year.  Initially, spirometry testing was positive for sleep apnea but the October 2011 sleep study diagnosed sleep hypopnea.  

Post-service, the Veteran's continued complaints of snoring and daytime tiredness are reflected in his September 2012 VA examination.  However, no diagnosis of sleep apnea was shown on VA examination in September 2012 or April 2013 as both examiners relied on the results of the Veteran's October 2011 sleep study.  Thus, as no updated clinical testing was provided in either examination, the Board affords them low, if any, probative weight.  

Approximately three years post service, the Veteran underwent a private sleep study in March 2014 which diagnosed moderate obstructive sleep apnea.  

There are two probative and competent conflicting medical opinions of record regarding the etiology of the Veteran's sleep apnea.  The Veteran's private treating physician provided a positive nexus opinion in a January 2018 letter.  In contrast, the July 2014 VA examiner provided a negative nexus opinion.  Each physician discussed pertinent evidence from service records, including clinical test results, and provided a well-reasoned rationale.  In light of the credible lay statements regarding the onset and continuance of observable symptoms such as snoring, medical nexus opinions and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.  



ORDER

Entitlement to service connection for sleep apnea is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


